ACCEPTED
                                                                              06-15-00061-cv
                                                                  SIXTH COURT OF APPEALS
                                                                        TEXARKANA, TEXAS
                                                                      12/18/2015 11:05:02 AM
                                                                            DEBBIE AUTREY
                                                                                      CLERK

                            NO. 06-00061-CV
    IN THE SIXTH COURT OF APPEALS FOR THE STATE OF TEXAS
                                                   FILED IN
                                                     6th COURT OF APPEALS
                                                       TEXARKANA, TEXAS
                                                    12/18/2015 11:05:02 AM
    A.J.P. OIL COMPANY, LLC d/b/a GRAPELAND       FUEL &DEBBIE
                                                           BBQ,AUTREY
                                                                   &
                                                             Clerk
                          ANDREW J. PATION
                                Appellant

                                   VS.
                     VELVIN OIL COMPANY, INC.
                                Appellee



   ON APPEAL FROM THE FOURTH JUDICIAL DISTRICT COURT OF
          RUSK COUNTY, 'I.EXAS, TRIAL COURT NO. 2014-362


                          BRIEF OF APPELLEE
LAW OFFICE OF RONNIE HORSLEY, P.C.
Attorney for Appellee, Velvin Oil Company, Inc.
RONNIE HORSLEY
P.O. Box 7017
Tyler, TX 75711
Telephone: (903) 593-7314
Facsimile: (903) 593-3450
Email: horsleylaw@tyler.net
State Bar No. 10014000

                     ORAL ARGUMENT WAIVED
                IDENTITY OF PARTIES AND COUNSEL
Appellants/Defendants:

A.J.P. Oil Company, LLC, d/b/a Grapeland Fuel & BBQ; Andrew J. Patton
Counsel for Appellants/Defendants:

Jaclyn D. Patton
639 Heights Blvd.
Houston, TX 77007
Phone: (713)730-9946
Fax: (713) 583-4180
Email: jaclyn@bcestateplanning.com
State Bar No. 24085521


William R. Pemberton
P.O. Box 1112
Crockett, TX 75835
Phone: (936) 544-4111
Fax: (936) 544-5023
Email: bill@permbertontriallaw.net
State Bar No. 15735500


Appellee/Plaintiff:

Velvin Oil Company, Inc.

Counsel for Appellee/Plaintiff

Ronnie Horsley
P.O. Box 7017
Tyler, TX 75711
Phone: (903) 593-7314
Fax: (903) 593-3450
Email: horsleylaw@tyler.net
State Bar No. 10014000
                               TABLE OF CONTENTS
                                                                                  PAGE
I.     STATEMENT OF THE CASE ..................................................... 1

II.    APPELLEE'S RESPONSE TO APPELLANTS' ISSUES ................. 1

III.   APPELEE CANNOT AGREE WITH THE STATEMENT OF
       FACTS AS PRESENTED BY APPELLANT .................................. 3

IV.    APPELLEE'S STATEMENT OF FACTS ....................................... 3

V.     SUMMARY OF ARGUMENT ..................................................... 4

VL ARGUMENT ............................................................................. 6

       REPLY TO APPELLANTS' POINT NUMBER 1
       The court did not err in granting the Motion for Summary
       Judgment as the denial by Appellant was not sufficient to
       overcome the prima facie evidentiary effect of Plaintiff's
       Petition                                                                        6


       REPLY TO APPELLANTS' POINT NUMBER 2
       The appellant failed to plead the existence of the prior suit,
       failed to request an abatement of the pending suit and
       provided no evidence that the suits were identical in nature
       and character. The courts have consistently held that such
       a plea can be waived if not presented                                       .... .9


       REPLY TO APPELLANTS' POINT NUMBER 1D
       The court did not err in granting the appellee's attorneys
       fees as the summary judgment evidence of same was
       sufficient, and the credit agreement between the
       parties stipulated a reasonable attorney's fee as being
         one-third of the outstanding balance.

VII. CONCLUSION

CERTIFICATE OF COMPLIANCE .................................................................... 19

CERTIFICATE OF SERVICE ................................................................................ 19
                                 TABLE OF AUTHORITIES
                                          STATE CASES
                                                                                               PAGE
Hartis v. Century Furniture Industries, Inc.,
230 S.W.3rd 723, (Tex.App. —Houston [14th Dist.], no pet.) .................... 5

Fisher v. Yates, 953 S.W.2d 370
(Tex. APP—Texarkana, 1997 writ denied 988 S.W.2d 730 per curium.)... 7

General Electric Supply Company, a Division of General Elec. Co.
v. Gulf Electroquip, Inc. 857 S.W.2d 591
(Tex. App. —Houston[ 1st Dist], 1993 writ denied) ....................................... 7

Boeker v. Syptak, 916 S.W.2d 59
 (Tex. App —Houston[1st Dist.] 1996, no writ .................................................. 8

Composites, Inc. v. Westlake Styrene Corp.,
15 S.W.3rd 124 (Tex. App. —Houston[1st Dist.] pet. Dismissed ................. 8

Oliver v. Carter & Co. Irr., Inc.,
08-01-00446CV, 2002 WL 1301568 at p.5 ........................................................ 8, 9

Norcross v. Conoco, Inc.,
720 S.W.2d 627, 630 (Tex.App.-San Antonio 1986, no writ) ...................... 8
Taylor v. Fred Clark Felt Company,
567 S.W.2d 863 (Tex.Civ.App.-Houston
[14th Dist.] 1979, writ ref'd n.r e)                                                             8
Day v. State 489 S.W.2d 368 (Tex. 1972) ........................................................ 10, 12

Attorney General of Texas v. Duncan,
929 S.W.2d 567 (Tex.App. - Fort Worth 1996, no writ)                                           11


                                                   iv
Hidalgo v. Surety Savings and Loan Association,
462 S.W.2d 540, (Tex. 1971) ............................................................................. 11

Beckman v. Beckman, 716 S.W.2d 83, 85-86
(Tex. App. 1986), dismissed (Oct. 22, 1986) (p. 85-86) ............................. 11

Curtis v. Gibbs, 511 S.W.2d 263, 267 (Tex.1974) ........................................... 11

Cleveland v. Ward, 116 Tex. 1, 285 S.W. 1063, 1072 (1926) ......................... 11

Texas Employers Insurance Association v. Baeza,
584 S.W.2d 317, 321 (Tex.Ciy.App. Amarillo 1979, no writ) ................. 11-12

Arthur Andersen v. Perry Equipment Corp.,
945 S.W.2d 812 (Tex. 1997)     ................................................................. 13, 14,16

Estate of Tyner, 292 S.W.3rd 179 (Tex. App. —Tyler, 2009, no pet).. . 13, 14, 16

Academy Corp. v. Interior Buildout & Turnkey Const. Inc.,
21 S.W. 3rd 732 (Tex. App-Houston [14th Dist.] no pet. 2000) ..................... 13

AU Pharmaceutical, Inc. v. Boston,
986 S.W.2d 331, 338 (Tex.App.-Texarkana 1999, no pet.) ............................. 14

Basin Credit Consultants, Inc. v. Obregon, 2 S.W.3d 372, 373 (Tex.App.-San
Antonio 1999, pet. denied) .................................................................................... 15


                                          RULES AND STATUTES

TEXAS GOVERNMENT CODE ANNOTATED § 312.011(1)
(Vernon 1998) .......................................................................................................... 8

TEXAS RULES OF CIVIL PROCEDURE, RULE 185 ................................. 3, 6, 7
TEXAS RULES OF CIVIL PROCEDURE, RULE 166a .............................. .7,14
TEXAS RULES OF CIVIL PROCEDURE, RULE 93(3) .............................. 9,10
TEXAS RULES OF CIVIL PROCEDURE, RULE 93(10) .......................... 7
TEXAS RULES OF CIVIL PROCEDURE, RULE 95 .................................. 7
RULE 185 TEXAS RULES OF CIVIL PROCEDURE .............................. ... 3, 6
TEXAS DISCIPLINARY RULES OF PROFESSIONAL
CONDUCT, RULE 1.04 ......................................................................... .13,14, 15, 16




                                                   vi
                         I. STATEMENT OF THE CASE
        Appellee, Velvin Oil Company, Inc. ("Velvin") agrees with the

statement of the case submitted by Appellants (collectively referred to as

AJP).

             II. APPELLEE'S RESPONSE TO APPELLANT'S ISSUES

ISSUE 1: TRIAL COURT DID NOT ERR IN GRANTING THE MOTION

FOR SUMMARY JUDGMENT:

        A.     Appellee's response to Appellants' ISSUE 1A, wherein

               Appellant alleges plaintiff's sworn account cannot be

              considered prima facie evidence to support summary judgment

              where an amended answer and a controverting affidavit was

              timely filed, is that the amended answer and its

              controverting affidavit actuallyconstitute a conditional

              denial.


        B.    Appellee's reply to Appellants' ISSUE 1B regarding Appellants'

              defense of payment on deliveries made after the claim of

              disputed diesel, is that the appellant predicates this issue on




                                        1
             facts which were not presented as Summary Judgment

             evidence and were not considered by the trial court.


      C.     Appellee's response to Appellants' ISSUE 1C regarding

             application of payments again is that appellant has attempted

             to make an issue of matters not in the record as evidence as

             there was no Summary Judgment evidence of such.


      D.     Appellee's response to Appellants' ISSUE 1D, regarding

             reasonableness of attorney's fees, is that judicial notice was not

             taken of the attorney's fees, rather, the award of attorney's

             fees was based on the affidavit of appellee's counsel which was

             not controverted by appellant, and the parties' credit agreement

             stipulated 1/3 to be a reasonable fee.


ISSUE 2: TRIAL COURT DID NOT ERR IN DENYING THE MOTION FOR

NEW TRIAL BECAUSE OF A PRIOR PENDING CASE.


     No Plea in Abatement was ever filed by the Appellant and the

evidence did not establish facts which would entitle appellant to an

abatement.



                                       2
 III. APPELLEE CANNOT AGREE WITH THE STATEMENT OF FACTS
                      AS PRESENTED BY APPELLANT
      We are compelled to object to certain aspect of statement of facts and

matters utilized by appellant including matters which were not placed into

evidence and apparently were based on the personal experiences she had

in Houston County in connection with another case and were not included

in the trial court matter. Those include statements of fact which allege

Velvin delivered tainted fuel; extensive correspondence between the

parties, thousands of pages of discovery, etc. Appellant did not file an

Answer or Motion to Transfer venue pointing out that the "second filed

suit" was identical to the subject matter of the other suit.


                IV. APPELLEE'S STATEMENT OF FACTS

      Velvin filed its Plaintiff's Original Petition in the Fourth Judicial

District Court of Rusk County on the 19th day of November, 2014. (CR5-

CR15). The Petition was filed pursuant to Rule 185, Tex. R. Civ. Pro. AJP

then filed its unverified Defendants' Original Answer on the 29th day of

December, 2014. (Supp. CR5- CR9). AJP filed its Defendant's Motion to

Transfer Venue on the 29th day of December, 2014. (CR16-CR45). Velvin

filed its Response to Defendant's Motion to Transfer Venue on the 23rd day
                                       3
of February, 2015. (2nd Supp. CR5-CR115). The Motion to Transfer Venue

 was denied after hearing on the 3rd day of March, 2015. (CR54). Velvin

filed its Motion for Summary Judgment on the 30th day of March, 2015.

(CR55-CR58). AJP filed an Amended Answer on the 6th day of April, 2015.

(CR59-CR62) and also filed its Response to Motion for Summary Judgment

on the 6th day of April, 2015 (CR63-CR75). Trial court granted Velvin's

Motion for Summary Judgment on the 4th day of June, 2015. (CR76-CR77).

AJP filed its Motion for New Trial on the 2nd day of July, 2015. (CR78-

CR136) and the Trial court denied AJP's Motion for New Trial on the 20th

day of August, 2015. (CR146)

                      V. SUMMARY OF ARGUMENT


                      Motion for Summary Judgment


      Although the court is limited in granting Plaintiff's Motion for

Summary Judgment to the grounds set forth in the Motion, it is always

been understood by Texas courts that the defendant in its response and its

affidavits can establish sufficient grounds as a matter of law to have

judgment rendered against it as in this case.



                                      4
      The plea of payment would ordinarily be sufficient to overcome and

defeat the Summary Judgment. However, the "proof" consisting of a check

does not rise to the level of an accounting as required by the rules. The

Plea of "payment" is an affirmative defense as well as a plea in avoidance.

The burden of proving same is on the Defendant AJP. Hartis v. Century

Furniture Industries, Inc., 230 S.W.3rd 723, (Tex.App. —Houston [14th Dist.],

no pet.).


                           Motion for New Trial

      The Motion for New Trial (CR78-CR136) filed by appellant attempted

to interject matters which had not been before the court in the Motion for

New Trial (CR78-CR136) or in the Motion to Transfer Venue. (CR16-CR45).

The appellant attempts to submit an issue regarding the defense of

payment because" appellants instructed appellee that payments made

after delivery of disputed diesel by appellee were not applied to charges

for disputed diesel" (Appellee's ISSUE 1d, p. 3). There was no evidence

supported or submitted to the court regarding this issue.




                                     5
                                VI. ARGUMENT


REPLY TO APPELLANTS' POINT NUMBER 1

       The court did not err in granting the Motion for Summary

Judgment as the denial by Appellant was not sufficient to overcome the

prima facie evidentiary effect of Plaintiff's Petition.


      Plaintiff's Original Petition (CR5-CR15) set forth a sworn account

under RULE 185 I.EXAS RULES OF CIVIL PROCEDURE. The Defendants'

Original Denial (Supp. CR5- CR9) was not sufficient to deny the account.

The Amended Answer filed by Appellant (CR 59-CR62) does not deny the

sworn account, rather, same simply interposes a suggestion of payment

and a denial that the finance charges were due and owing. The verification

accompanying this Amended Answer (CR 59- CR 62) does not contain

facts, rather, it simply contains a statement:


            every statement contained in paragraph one and two of
       //




      defendant's first amended original answer is true and correct."


      Summary Judgment evidence must be based on personal knowledge,

set forth facts which would be admissible in evidence and show the affiants


                                        6
competency. Affidavits which merely adopt the factual allegations made in

a response are not proper summary judgment evidence. Fisher v. Yates, 953
S.W.2d 370 (Tex. APP—Texarkana, 1997 writ denied 988 S.W.2d 730 per

curium.) Similarly, in General Electric Supply Company, a Division of General

Elec. Co. v. Gulf Electroquip, Inc. 857 S.W.2d 591 (Tex. App. —Houston{ 1st

Dist], 1993 writ denied)


      The Response to the Motion for Summary Judgment (CR63-CR75)

again pleads payment and incorporates the affidavit of Andrew Patton.

The affidavit also attaches as Exhibit 2 the credit terms and the personal

guarantee of Mr. Patton. (CR 71) This instrument also includes the

provision:


         "If Velvin Oil Co. finds it necessary to refer this

         account to an attorney for initiation of a lawsuit a fee

         of 33 1/3% of the outstanding balance plus any and

         all court costs shall be added to the account balance"

         (CR 71).


     The pleading filed does not entitle Appellant to present a defense to

the account presented under RULES 185, 166a 93 (10) and 95, TEXAS

                                      7
RULES OF CIVIL PROCEDURE. The Apellant's pleadings and the

"affidavit" attached, do not constitute summary judgment evidence. Boeker

v. Syptak, 916 S.W.2d 59 (Tex. App—Houston[1st Dist.] 1996, no writ.


      At best the appellant by its pleading set out an affirmative defense on

which it had the burden of establishing evidence at the summary judgment

hearing. Composites, inc. v. Westlake Styrene Corp., 15 S.W.3rd 124 (Tex.

App. —Houston[1st Dist.] pet. dismissed


      Oliver v. Carter & Co. Irr., Inc., 08-01-00446CV, 2002 WL 1301568 at

p.5, discusses the need for the qualifying response by citing the statutory

definition of "affidavit": "a statement in writing of a fact or facts signed by

the party making it, sworn to before an officer authorized to administer

oaths,..."Tex.Gov't Code Ann. § 312.011(1)(Vernon 1998). No particular

terminology is required by Section 312.011 to render a document an

affidavit. Norcross v. Conoco, Inc., 720 S.W.2d 627, 630 (Tex.App.-San

Antonio 1986, no writ). It is the substance and not the form of an affidavit

that is important. Id., citing Taylor v. Fred Clark Felt Company, 567 S.W.2d 863

(Tex.Civ.App.-Houston [14th Dist.] 1978, writ ref'd n.r.e .). However, the

form of a statement is important for purposes of determining whether such


                                       8
statement qualifies as an affidavit that must accompany a written denial

under Rules 185 and 93(10)." Oliver v. Carter & Co. Irr., Inc., 08-01-00446CV,

2002 WL 1301568 at p.5.


      It is submitted that the response of Appellant does not under the

authorities cited.


REPLY TO APPELLANTS' POINT NUMBER 2


      The appellant failed to plead the existence of the prior suit, failed

to request an abatement of the pending suit and provided no evidence

that the suits were identical in nature and character. The courts have

consistently held that such a plea can be waived if not presented.

      The appellant complains in issue number two that there was a prior

suit pending between the same parties. RULE 93(3) TEXAS RULES OF

CIVIL PROCEDURE requires a pleading setting up any of the following

matters be verified by affidavit "that there is another suit pending in this

state between the same parties involving the same claim." No pleading to

this effect were filed by appellant. The "Petition" (CR23-CR45 ) attached to

the affidavit accompanying the Motion to Transfer Venue (CR16-CR45)

does not set forth facts which could give rise to the matter "appearing" of

                                       9
record. The instrument was part of the Venue allegation that the forum was

not convenient, and was not offered as Summary Judgment evidence.


      A Plea in Abatement pursuant to RULE 93 (3) TEXAS RULES OF

CIVIL PROCEDURE, must be specifically pleaded if one is claiming a prior

suit pending between the same parties. Day v. State, 489 S.W.2d 368 (Tex.

1972). This plea must also be verified. An examination of the

documentation in the file including the Original Answer (Supp. CR5- CR9),

the Motion to Transfer Venue, (CR16-CR45), the Amended Answer (CR59-

CR62) do not show any compliance or any effort by Appellant, and in fact,

the only evidence produced by Appellant which could possibly

substantiate such a plea is contained within the affidavit of Andrew Patton

which accompanied the Motion to Transfer Venue (CR16-CR45 at p. 21-22)

A file-marked copy of a Houston County Petition (not certified) as an

exhibit to the Motion to Transfer Venue (CR16-CR45, p. 23-45) simply

points out a dispute arising out of a delivery of allegedly defective diesel

fuel. The Houston County Petition nor any of its attachments were offered

as evidence in response to the Motion for Summary Judgment (CR55-CR58)

or in connection with a Plea in Abatement. Attaching them to a pleading


                                      10
does not constitute them as being evidence in this case, nor do the

pleadings themselves constitute evidence. Attorney General of Texas v.

Duncan, 929 S.W.2d 567 (Tex.App. - Fort Worth 1996, no writ). Pleadings,

even if sworn, do not constitute summary judgment evidence. Hidalgo v.

Surety Savings and Loan Association, 462 S.W.2d 540, (Tex. 1971).


AUTHORITIES:


      Beckman v. Beckman, 716 S.W2d 83, 85-86 (Tex. App. 1986), dismissed

(Oct. 22, 1986) (p. 85-86)

" With respect to the plea in abatement, the court in which suit is first filed

acquires dominant jurisdiction to the exclusion of other coordinate courts.

Curtis v. Gibbs, 511 S.W.2d 263, 267 (Tex.1974). Any subsequent suit

involving the same parties and controversy must be dismissed if a party to

that suit calls the second court's attention to the pendency of the prior

lawsuit by plea in abatement. Id. A plea in abatement grounded on the

pendency of a prior suit must be predicated upon a state of facts that are

seasonably alleged and proved, and, unless this is done, the subsequent

suit is not abated. Cleveland v. Ward, 116 Tex. 1, 285 S.W. 1063, 1072 (1926);

Texas Employers Insurance Association v. Baeza, 584 S.W.2d 317, 321

                                       11
(Tex.Civ.App. — Amarillo 1979, no writ); Day v. State, 489 S.W.2d 368, 371

(Tex.Civ.App. —Austin 1972, writ ref'd n.r.e.). In the absence of a

seasonable plea in abatement, *86 the plea is waived. Cleveland, 285 S.W.2d

at 1072."


REPLY TO APPELLANTS POINT NUMBER 1D

      The court did not err in granting the appellee's attorneys fees as the

summary judgment evidence of same was sufficient, and the credit

agreement between the parties stipulated a reasonable attorney's fee as

being one-third of the outstanding balance.


      Appellant placed before the court the parties' credit agreement as

well as the personal guarantee. The agreement provides for the interest as

described by appellant, it also describes that Velvin Oil is entitled to

reasonable attorney's fee of one third of balance in the event of a lawsuit

was filed. The signature of Andrew Patton confirms this agreement.


      The Appellants ISSUE 1D complains of the attorneys fees awarded by

the court even though they are supported by the parties own contract and

is supported by the affidavit of Appellee's attorney. The affidavit of

William Pemberton (CR72- CR 75) leaves out the single critical statement
                                      12
required to oppose the Affidavit of Ronnie Horsley (CR57) as to reasonable

attorney's fee, and that it does not contain a statement that the fees

requested are unreasonable. Further RULE 1.04 of the TEXAS

DISCIPLINARY RULES OF PROFESSIONAL CONDUCT does not require

all the elements listed there, nor does the Arthur Anderson case or

subsequent Texas cases require a listing of all eight requirements as a

condition of recovery of a reasonable fee. Arthur Andersen v. Perry

Equipment Corp., 945 S.W.2d 812 (Tex. 1997). particular, since the parties

have a signed agreement setting forth Appellee's entitlement to the

attorney's fees of 33 1/3% of the balance, and the Appellant agreed to such

terms in writing, there can be little dispute. The case of the Estate of Tyner

discusses the affidavit and the in applicability of the "checklist". Estate of

Tyner, 292 S.W. 3rd 179 (Tex. App. —Tyler, 2009, no pet).


AUTHORITIES:


Academy Corp. v. Interior Buildout & Turnkey Const. Inc., 21 S.W. 3 rd 732 (Tex.

App-Houston [14th Dist.] no pet. 2000).


"Academy claims Turnkey did not present evidence of the second, fifth,

and sixth factors; therefore, the evidence is legally insufficient to support

                                       13
an award of attorney's fees. There is nothing in Perry Equip. Corp. to suggest

that the eight factors are elements of proof, rather than guidelines which

the factfinder "should consider when determining the reasonableness of a

fee." See id. see also Tex. Disciplinary R. Prof'l Conduct 1.04, reprinted in

TEX. GOVT CODE ANNN., tit. 2, subtit. G app. A (Vernon 1998) (Tex.

State Bar R. art. X, § 9) (listing "factors that may be considered in

determining the reasonableness of a fee include, but not to the exclusion of

other relevant factors")." (p742)


Estate of Tyner, 292 S.W. 3RD 179 (Tex. App. —Tyler, 2009, no pet)


      "To create a fact issue, the nonmovant's attorney must file an affidavit

contesting the reasonableness of the movant's attorney's fee affidavit. Id. To

constitute proper summary judgment evidence, an affidavit must be made

on personal knowledge, set forth facts which would be admissible in

evidence, and show the affiant's competence. Tex.R. Civ. P. 166a(f). The

allegations must be direct, unequivocal, and such that perjury is assignable.

All Pharmaceutical, Inc. v. Boston, 986 S.W.2d 331, 338 (Tex.App.-Texarkana

1999, no pet.). Thus, an affidavit filed by the movant's attorney that sets

forth his qualifications, his opinion regarding reasonable attorney's fees,


                                       14
and the basis for his opinion will be sufficient to support summary

judgment, if uncontroverted. Basin Credit Consultants, Inc. V. Obregon, 2
S.W.3d 372, 373 (Tex.App.-San Antonio 1999, pet. denied). (p. 184)"


      While appellee may concede the legal proposition that the court may

not take judicial notice of a reasonable fee if controverted, it is appellee's

position that the affidavit of William Pemberton (CR 72-75) does not

actually controvert the fee affidavit (CR57) accompanying the Motion for

Summary judgment, rather, the instrument seems to simply be expressing

an objection to the absence of elements, and does not state that the fee

being requested is 'unreasonable".


      The affidavit of William Pemberton (CR 72-75) leaves out one

important issue it does not state that in the opinion of William Pemberton,

attorney, the attorneys fees set forth in the affidavit of Ronnie Horsley are

unreasonable. (CR57). "The summary judgment affidavit of Ronnie

Horsley in support of plaintiffs claim for attorney's fees does not set forth a

reasonable amount of attorney's fees, because it does not contain all the

elements required by RULE 1.04 of the TEXAS DISCIPLINARY RULES OF




                                       15
PROFESSIONAL CONDUCT". Arthur Andersen v. Perry Equipment Corp.,

945 S.W.2d 812 (Tex. 1997).


      The court and Arthur Anderson and RULE 1.04 of the TEXAS

DISCIPLINARY RULES OF PROFESSIONAL CONDUCT does not require

submission of or consideration of all of the enumerated elements. The

elements are simply suggested guidelines by which the court may

determine a reasonable fee. ). Estate of Tyner, 292 S.W. 3RD 179 (Tex. App. —

Tyler, 2009, no pet) discusses the sufficiency of attorney's fee affidavits and

the inapplicability of the "checklist".

       The affidavit of Ronnie Horsley (CR57) which accompanied the

Motion for Summary Judgment set forth that the affiant was an attorney,

duly sworn, licensed and familiar with the fees customarily charged by

attorneys in the area. The affiant had practiced law since 1970 in the state of

Texas and was retained by plaintiff on a contingency based on the amount

of the debt to be collected. The affiant set out that his experience extended

to handling numerous cases and based on the usual contingency

arrangements of other attorneys $10,892.24 was a reasonable customary fee

for investigating the case attempting to secure collection by amicable


                                          16
means preparing and filing the petition filing a motion for summary

judgment therein.

      Although the court did not take judicial notice of the fee, it could

have since the affidavit of William Pemberton (CR 72-75) did not voice an

opinion that the fees sought were unreasonable based on the attorneys

experience, rather, it was based on the fact that the affidavit of Ronnie

Horsley (CR57) did not set forth all of the eight elements

      Because the Pemberton affidavit did not set forth facts, rather it set

forth an exception or objection, the trial court was not obliged to consider

saying as raising an issue.

                              VII. CONCLUSION

      In conclusion, appellee would show that the Summary Judgment

evidence before the court established Plaintiff's entitlement to recover. The

Appellant did not offer any further affidavits and those which were a part

of the Motion to Transfer Venue were not offered in evidence in response

to Appellee's Motion for Summary Judgment nor were they placed in

evidence in connection with the Motion for New Trial. The Appellant

failed to deny the sworn account adequately and its plea of payment was


                                      17
insufficient. The court properly granted the Motion for Summary

Judgment based on the evidence and the attorneys fees awarded were

allowed by law and in accordance with the parties' credit agreement.

     The judgment of the trial court should be in all things affirmed.

                            Respectfully submitted,
                           LAW OFFICES OF RONNIE HORSLEY, P.C.
                            Attorney for Plaintiff


                            BY: /s/ Ronnie Horsley
                                 RONNIE HORSLEY
                                 P.O. Box 7017
                                 Tyler, Texas 75711
                                 Telephone: (903) 593-7314
                                 Facsimile: (903) 593-3450
                                 Email: horsleylaw@tyler.net
                                 Texas Bar Card No. 10014000




                                    18
                     CERTIFICATE OF COMPLIANCE

      I do hereby certify that this document was produced on a computer

 using Microsoft Word and contains 3,237 words, as determined by the

 computer software's word-count function, excluding the sections of the

 document listed in TEXAS RULES OF APPELLATE PROCEDURE 9.4(i)(1)


                                                /s/ Ronnie Horsley
                                                RONNIE HORSLEY



                        CERTIFICATE OF SERVICE

      I hereby certify that on the 18th day of December, 2015, a true and

correct copy of the foregoing was mailed by certified mail, return receipt

requested, and electronic service to the following:




Jaclyn D. Patton                    email: jaclyn@txestateplarming.com
Attorney at Law
639 Heights Boulevard
Houston, TX 77007


                                               /s/ Ronnie Horsley
                                               RONNIE HORSLEY




                                      19